DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on October 22, 2021. As directed by the amendment: claims 1, 5, 6, 82-86, 88, 90, 91 and 93-96 have been amended, claims 2, 7, 9-77 and 87 have been cancelled, and new claims 97-108 have been added. Claims 1, 3-6, 8, 78-86 and 88-108 are currently pending in this application.

Claim Objections
Claim 90 is objected to because of the following informalities:  “targeted region” in line 3 should be corrected to “target region” in order to maintain consistency with claim language as presented in claim 5.  Appropriate correction is required.
Claim 96 is objected to because of the following informalities:  “a medicament delivery depth with a predetermined range” in lines 7-8 should be corrected to “the medicament delivery depth with the predetermined range” because it has been introduced in lines 5-6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 91, 93-96, 102-104 and 106-108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 91 recites the limitation "the targeted region" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 93 recites the limitation "the targeted region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 94 recites the limitation "the targeted region" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claims 102 and 106 are also rejected due to their dependency upon rejected claim 94.
Claim 95 recites the limitations "the pathway" in line 9 and “the targeted region” in line 13.  There is insufficient antecedent basis for these limitations in the claim. Claims 103 and 107 are also rejected due to their dependency upon rejected claim 95.
Claim 96 recites the limitation "the targeted region" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claims 104 and 108 are also rejected due to their dependency upon rejected claim 94.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Touchard, et al. (USPN 9,180,044), hereinafter Touchard, in view of Behar-Cohen, et al. (US 2008/0183123), hereinafter Behar-Cohen.
Regarding claim 1, Touchard discloses an apparatus (injection device 10), comprising:
a housing (support 12 + handle 60) having a distal end portion (abutment face 40) configured to contact a surface of an eye (col. 16, lines 34-35 – the abutment face bears completely on the sclera of the eye), the housing defining a reservoir (reservoir 74) configured to contain a medicament having an ionic charge (col. 10, lines 14-15 – The device can comprise a reservoir of product that is to be injected, in particular a reservoir integral with the support; reservoir contains an injectable product, therefore, it is capable of containing a medicament having an ionic charge);
a puncture member (needle 141) fluidically coupled to the reservoir (col. 17, lines 62-64 – product reservoir 74 in fluid communication with a distribution channel common to the three injection needles) and configured to be inserted into (Fig. 7) and deliver the  
medicament to a target region within the eye (col. 14, lines 55-59 – distribution channel 20 thus allows product to be delivered from outside the support to the…distal ends of the injection needles);
an electrode (cover 52, needle 14i) operably coupled to the housing (Fig. 4), the electrode configured to produce a charge sufficient to convey the medicament from the reservoir to the target region within the eye (col. 17, lines 49-52 – the three needles…are electrically connected to a first terminal of the generator, while the cover 52 is connected to the second terminal of this generator; col. 19, lines 44-47 – The operator then sends a suitable electrical signal…by means of the electrical generator, in such a way as to create, within the injection zone, an electrical field that promotes electroporation; the electrode produces a charge that leads to electroporation to enable the medicament to effectively reach the targeted region); 
a controller (electrical generator) configured to send a signal to the electrode to 
adjust the charge such that the medicament is conveyed from the reservoir (col. 19, lines 44-47 – The operator then sends a suitable electrical signal…by means of the electrical generator, in such a way as to create, within the injection zone, an electrical field that promotes electroporation). 
Touchard fails to disclose a sensor, the sensor configured to detect at least one of the charge of the electrode, a level of the medicament within the reservoir, or  
indication of delivery depth of the medicament.
	However, Behar-Cohen teaches an electroporation device for delivering an agent to the eye [0026], wherein the device comprises a sensor, the sensor configured to detect an indication of delivery depth of the agent [0117 – means for sensing when the needle has been inserted to a sufficient depth for injection of the composition to commence; 0118 – In one preferred embodiment the sensing means comprises an ultrasound probe; 0119 – In an alternative preferred embodiment the sensing means comprises means for sensing a change in impedance or resistance; the sensing means indicates the depth at which the needle has been inserted to, which indicates the depth at which the composition will be delivered].
	Given the teachings of Behar-Cohen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Touchard to have a sensor that indicates the delivery depth of the medicament, since doing so would effectively enable injection of the medicament to commence automatically when the needle has reached the desired depth [0117].
Regarding claims 3 and 4, Touchard discloses wherein the medicament delivery depth is within a predetermined range, wherein the predetermined range is between about 900 µm and about 1100 µm (col. 17, lines 1, 5-8 – which needle 14i is considered…depth Δi is greater than 0.5 mm, preferably greater than 0.6 mm, more preferably greater than 0.8 mm, and less than 1.5 mm, preferably less than 1.3 mm, more preferably less than 1.2 mm; the depth is more preferably greater than 0.8 mm, or 800 µm, and more preferably less than 1.2 mm, or 1200 µm).
Regarding claim 5, Touchard discloses an apparatus (injection device 10), comprising:
a housing (support 12 + handle 60) having a distal end portion (abutment face 40) configured to contact a surface of an eye (col. 16, lines 34-35 – the abutment face bears completely on the sclera of the eye), the housing defining a reservoir configured to contain a medicament having an ionic charge (col. 10, lines 14-15 – The device can comprise a reservoir of product that is to be injected, in particular a reservoir integral with the support; reservoir contains an injectable product, therefore, it is capable of containing a medicament having an ionic charge);
a puncture member (needle 141) defining a lumen (lumen 181), the puncture member fluidically coupled to the reservoir (col. 17, lines 62-64 – product reservoir 74 in fluid communication with a distribution channel common to the three injection needles) and configured to deliver the medicament to a target region within the eye (col. 14, lines 55-59 – distribution channel 20 thus allows product to be delivered from outside the support to the…distal ends of the injection needles);
an electrode (cover 52, needle 14i) operably coupled to the housing (Fig. 4), the electrode configured to produce a charge sufficient to convey the medicament from the reservoir to the target region within the eye through the lumen below an outer portion of the eye (Fig. 7; col. 17, lines 49-52 – the three needles…are electrically connected to a first terminal of the generator, while the cover 52 is connected to the second terminal of this generator; col. 19, lines 44-47 – The operator then sends a suitable electrical signal…by means of the electrical generator, in such a way as to create, within the injection zone, an electrical field that promotes electroporation; the electrode produces a charge that leads to electroporation to enable the medicament to effectively reach the targeted region); 
a controller (electrical generator) configured to send a signal to the electrode to 
adjust the charge such that the medicament is conveyed from the reservoir (col. 19, lines 44-47 – The operator then sends a suitable electrical signal…by means of the electrical generator, in such a way as to create, within the injection zone, an electrical field that promotes electroporation). 
Touchard fails to disclose a sensor, the sensor configured to detect at least one of the charge of the electrode, a level of the medicament within the reservoir, or an indication of delivery depth of the medicament.
However, Behar-Cohen teaches an electroporation device for delivering an agent to the eye [0026], wherein the device comprises a sensor, the sensor configured to detect an indication of delivery depth of the agent [0117 – means for sensing when the needle has been inserted to a sufficient depth for injection of the composition to commence; 0118 – In one preferred embodiment the sensing means comprises an ultrasound probe; 0119 – In an alternative preferred embodiment the sensing means comprises means for sensing a change in impedance or resistance; the sensing means indicates the depth at which the needle has been inserted to, which indicates the depth at which the composition will be delivered].
	Given the teachings of Behar-Cohen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Touchard to have a sensor that indicates the delivery depth of the medicament, since doing so would effectively enable injection of the medicament to commence automatically when the needle has reached the desired depth [0117].


Alternatively, claims 1, 3-5, 79, 82, 98, 99 and 101 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 2016/0354239) in view of Friden (US 2009/0082713) and further in view of Ramdas, et al. (US 2011/0264028), hereinafter Ramdas.
Regarding claim 1, Roy teaches an apparatus (ocular iontophoresis device 10), comprising:
a housing (wall 11) having a distal end portion (Fig. 3; circular distal end 14 + circular distal end 23 + disk-shaped grid 35) configured to contact a surface (ocular surface 101) of an eye (Fig. 3), the housing defining a reservoir (first chamber 21 + second chamber 22) configured to contain a medicament (active substances X1, X2) having an ionic charge [0060-0075 gives a list of different substances having different charges];
an electrode (first electrode 15, second electrode 16) operably coupled to the housing (Fig. 3), the electrode configured to produce a charge sufficient to convey the medicament from the reservoir to a target region within the eye [0079 – the first electrode 15 delivers the first current density D1 to the active substance that penetrates into the sclera; 0081 – the second electrode 16 delivers the second current density D2 to the active substance that penetrates into the cornea; electrodes produce a charge that causes charged active substances to enter eye tissue; therefore, the electrodes are capable of producing a charge that is sufficient to cause medicament to reach a target region in the eye], and
a controller (first current generator 17, second current generator 18) configured to send a signal to the electrode to adjust the charge such that the medicament is conveyed from the reservoir [0017 – first electrode being configured for delivering a first current density to at least one active substance of the reservoir…second electrode being configured for delivering a second current density to at least one active substance of the reservoir; 0079 – the first electrode 15 delivers the first current density D1 to the active substance that penetrates into the sclera; 0081 – the second electrode 16 delivers the second current density D2 to the active substance that penetrates into the cornea; 0084 – first electrode 15 is…controlled by a first current generator 17; 0087 – second electrode 16 is…controlled by a second current generator 18].
Roy fails to disclose a puncture member fluidically coupled to the reservoir and configured to be inserted into and deliver the medicament to a target region within the eye.
However, Friden teaches a method of transdermally administering a substance to a patient comprising microporating the surface of a patient while concurrently iontophoretically administering the substance by using a puncture member [0011] fluidically coupled to the reservoir and configured to be inserted into and deliver the medicament [0029-0030] to a target region within the eye [0024].
Given the teachings of Friden, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Roy with a puncture member fluidically coupled to the reservoir and configured to be inserted into and delivery the medicament to a target region within the eye, since doing so would effectively improve transdermal delivery of a substance into the patient [0007].
Claim 1 differs from the teachings in requiring a sensor, the sensor configured to detect at least one of the charge of the electrode, a level of the medicament within the reservoir, or an indication of delivery depth of the medicament.
However, Ramdas teaches a transdermal drug delivery system comprising a sensor, the sensor configured to detect a level of the medicament within the reservoir [0104 – The transdermal drug delivery system…comprise of sensors like…medicament level indicator].
Given the teachings of Ramdas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Roy with a sensor indicating a level of the medicament within the reservoir, since doing so would effectively provide improved and safe delivery of drugs [0104].
Regarding claim 3, Roy in view of Friden and Ramdas discloses the apparatus of claim 1, wherein Roy further discloses wherein the medicament delivery depth is within a predetermined range [0079 – the first electrode 15 delivers the first current density D1 to the active substance that penetrates into the sclera; 0081 – the second electrode 16 delivers the second current density D2 to the active substance that penetrates into the cornea; electrodes produce a charge that causes charged active substances to enter eye tissue; therefore, the electrodes are capable of producing a charge that is sufficient to cause medicament to reach a delivery depth within a predetermined range in the eye].
Regarding claim 4, Roy in view of Friden and Ramdas discloses the apparatus of claim 3, but fails to disclose wherein the predetermined range is between about 900 µm and about 1100 µm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the apparatus of Roy in view of Friden and Ramdas to have the delivery depth within a predetermined range between about 900 µm and about 1100 µm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the apparatus of Roy in view of Ramdas would not operate differently with the claimed predetermined range between about 900 µm and about 1100 µm since the electrode of Roy is capable of driving active substances into specific parts of the eye [Roy, 0081]. Furthermore, Applicant places no criticality on the range claimed, indicating simply that the controller “can” control the charge produced by the electrode to deliver the medicament to a depth of between about 900 µm and about 1100 µm [Filed Specification, 1153]. 
Regarding claim 5, Roy teaches an apparatus (ocular iontophoresis device 10), comprising:
a housing (wall 11) having a distal end portion (Fig. 3; circular distal end 14 + circular distal end 23 + disk-shaped grid 35) configured to contact a surface (ocular surface 101) of an eye (Fig. 3), the housing defining a reservoir (first chamber 21 + second chamber 22) configured to contain a medicament (active substances X1, X2) having an ionic charge [0060-0075 gives a list of different substances having different charges];
an electrode (first electrode 15, second electrode 16) operably coupled to the housing (Fig. 3), the electrode configured to produce a charge sufficient to convey the medicament from the reservoir to a target region within the eye through a lumen below an outer portion of the eye [0079 – the first electrode 15 delivers the first current density D1 to the active substance that penetrates into the sclera; 0081 – the second electrode 16 delivers the second current density D2 to the active substance that penetrates into the cornea; electrodes produce a charge that causes charged active substances to enter eye tissue; therefore, the electrodes are capable of producing a charge that is sufficient to cause medicament to reach a target region in the eye], and
a controller (first current generator 17, second current generator 18) configured to send a signal to the electrode to adjust the charge such that the medicament is conveyed from the reservoir [0017 – first electrode being configured for delivering a first current density to at least one active substance of the reservoir…second electrode being configured for delivering a second current density to at least one active substance of the reservoir; 0079 – the first electrode 15 delivers the first current density D1 to the active substance that penetrates into the sclera; 0081 – the second electrode 16 delivers the second current density D2 to the active substance that penetrates into the cornea; 0084 – first electrode 15 is…controlled by a first current generator 17; 0087 – second electrode 16 is…controlled by a second current generator 18].
Roy fails to disclose a puncture member defining a lumen, the puncture member fluidically coupled to the reservoir and configured to be inserted into and deliver the medicament to a target region within the eye.
However, Friden teaches a method of transdermally administering a substance to a patient comprising microporating the surface of a patient while concurrently iontophoretically administering the substance by using a puncture member [0011] defining a lumen, the puncture member fluidically coupled to the reservoir and configured to be inserted into and deliver the medicament [0029-0030] to a target region within the eye [0024].
Given the teachings of Friden, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Roy with a puncture member defining a lumen, the puncture member fluidically coupled to the reservoir and configured to be inserted into and delivery the medicament to a target region within the eye, since doing so would effectively improve transdermal delivery of a substance into the patient [0007].
Claim 5 differs from the teachings in requiring a sensor, the sensor configured to detect at least one of the charge of the electrode, a level of the medicament within the reservoir, or an indication of delivery depth of the medicament.
However, Ramdas teaches a transdermal drug delivery system comprising a sensor, the sensor configured to detect a level of the medicament within the reservoir [0104 – The transdermal drug delivery system…comprise of sensors like…medicament level indicator].
Given the teachings of Ramdas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Roy with a sensor indicating a level of the medicament within the reservoir, since doing so would effectively provide improved and safe delivery of drugs [0104].
Regarding claim 79, Roy in view of Friden and Ramdas discloses the apparatus of claim 1, wherein Roy further discloses wherein the reservoir (21, 22) contains the
electrode (Fig. 3; 15, 16).
Regarding claim 82, Roy in view of Friden and Ramdas discloses the apparatus of claim 1, wherein Roy further discloses wherein the controller (17, 18) is configured to change an ionic charge of the reservoir (21, 22) to match the ionic charge of the medicament such that the medicament is repelled out of the reservoir [0084 – first electrode 15 is…controlled by a first current generator 17 configured for delivering a first constant current intensity; 0087 – second electrode 16 is…controlled by a second current generator 18 configured for delivering a second constant current intensity; since the controller is capable of affecting the charge of the electrode, it is also capable of changing the charge of the reservoir, which is dependent on the current applied to the electrode].
Regarding claim 98, Roy in view of Friden and Ramdas discloses the apparatus of claim 1, wherein Roy further discloses wherein the charge is sufficient to convey the medicament from the reservoir to a delivery depth within a predetermined range in the eye [0079 – the first electrode 15 delivers the first current density D1 to the active substance that penetrates into the sclera; 0081 – the second electrode 16 delivers the second current density D2 to the active substance that penetrates into the cornea; electrodes produce a charge that causes charged active substances to enter eye tissue; therefore, the electrodes are capable of producing a charge that is sufficient to cause medicament to reach a delivery depth within a predetermined range in the eye], the 
delivery depth dependent on an intensity (first constant current intensity I1, second constant current intensity I2) of the charge [0084, 0087 – electrodes are producing a charge with current intensity].
Regarding claim 99, Roy in view of Friden and Ramdas discloses the apparatus of claim 5, wherein Roy further discloses wherein the charge is sufficient to convey the medicament from the reservoir to a delivery depth within a predetermined range in the eye [0079 – the first electrode 15 delivers the first current density D1 to the active substance that penetrates into the sclera; 0081 – the second electrode 16 delivers the second current density D2 to the active substance that penetrates into the cornea; electrodes produce a charge that causes charged active substances to enter eye tissue; therefore, the electrodes are capable of producing a charge that is sufficient to cause medicament to reach a delivery depth within a predetermined range in the eye], the 
delivery depth dependent on an intensity (first constant current intensity I1, second constant current intensity I2) of the charge [0084, 0087 – electrodes are producing a charge with current intensity].
Regarding claim 101, Roy in view of Friden and Ramdas discloses the apparatus of claim 5, wherein Roy further discloses wherein the outer portion of the eye includes a conjunctiva [0079 – the active substance…penetrates into the sclera; the conjunctiva covers the sclera, therefore, if the active substance penetrates the sclera, it would also penetrate the conjunctiva].



Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 2016/0354239) in view of Ramdas, et al. (US 2011/0264028), hereinafter Ramdas.
Regarding claim 6, Roy discloses an apparatus (ocular iontophoresis device 10), comprising:
a housing (wall 11) having a distal end portion (Fig. 3; circular distal end 14 + circular distal end 23 + disk-shaped grid 35) configured to contact a surface (ocular surface 101) of an eye (Fig. 3), the housing defining a reservoir (first chamber 21 + second chamber 22) configured to contain a medicament (active substances X1, X2) having an ionic charge [0060-0075 gives a list of different substances having different charges];
an electrode (first electrode 15, second electrode 16) coupled to the housing (Fig. 3), the electrode configured to produce a charge sufficient to convey the medicament from the reservoir to a delivery depth within a predetermined range in the 
eye [0079 – the first electrode 15 delivers the first current density D1 to the active substance that penetrates into the sclera; 0081 – the second electrode 16 delivers the second current density D2 to the active substance that penetrates into the cornea; electrodes produce a charge that causes charged active substances to enter eye tissue; therefore, the electrodes are capable of producing a charge that is sufficient to cause medicament to reach a delivery depth within a predetermined range in the eye], the 
delivery depth dependent on an intensity (first constant current intensity I1, second constant current intensity I2) of the charge [0084, 0087 – electrodes are producing a charge with current intensity]; and
a controller (first current generator 17, second current generator 18) configured to adjust the charge to convey the medicament to the predetermined delivery depth [0079 – the first electrode 15 delivers the first current density D1 to the active substance that penetrates into the sclera; 0081 – the second electrode 16 delivers the second current density D2 to the active substance that penetrates into the cornea; 0084 – first electrode 15 is…controlled by a first current generator 17; 0087 – second electrode 16 is…controlled by a second current generator 18]; and 
Roy fails to disclose a sensor, the sensor configured to detect at least one of a position of the distal end portion of the housing, a level of the medicament within the reservoir, or an indication of delivery depth of the medicament.
However, Ramdas teaches a transdermal drug delivery system comprising a sensor, the sensor configured to detect a level of the medicament within the reservoir [0104 – The transdermal drug delivery system…comprise of sensors like…medicament level indicator].
Given the teachings of Ramdas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Roy with a sensor indicating a level of the medicament within the reservoir, since doing so would effectively provide improved and safe delivery of drugs [0104].
Regarding claim 8, Roy in view of Ramdas discloses the apparatus of claim 6, but fails to disclose wherein the predetermined range is between about 900 µm and about 1100 µm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the apparatus of Roy in view of Ramdas to have the delivery depth within a predetermined range between about 900 µm and about 1100 µm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the apparatus of Roy in view of Ramdas would not operate differently with the claimed predetermined range between about 900 µm and about 1100 µm since the electrode of Roy is capable of driving active substances into specific parts of the eye [Roy, 0081]. Furthermore, Applicant places no criticality on the range claimed, indicating simply that the controller “can” control the charge produced by the electrode to deliver the medicament to a depth of between about 900 µm and about 1100 µm [Filed Specification, 1153]. 


Claims 78 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Touchard in view of Behar-Cohen and further in view of Goncalves (US 2010/0318034).
Regarding claim 78, Touchard in view of Behar-Cohen discloses the apparatus of claim 1, wherein Touchard further discloses the electrode (52, 14i) being configured to produce the charge sufficient to convey the medicament from the reservoir to the targeted region through a second pathway (pathway through needle lumen 181) below a first pathway and the outer portion of the eye (col. 17, lines 49-52 – the three needles…are electrically connected to a first terminal of the generator, while the cover 52 is connected to the second terminal of this generator; col. 19, lines 44-47 – The operator then sends a suitable electrical signal…by means of the electrical generator, in such a way as to create, within the injection zone, an electrical field that promotes electroporation; the electrode produces a charge that leads to electroporation to enable the medicament to effectively reach the targeted region), but fails to disclose further comprising: a contact member coupled to the distal end portion of the housing and configured to move an outer portion of the eye to define a first pathway through which the distal end portion of the housing can be disposed.
However, Goncalves teaches a device (device 10) for introcular administration of a substance comprising a contact member (projection 17) coupled to the distal end portion of the housing (Fig. 8; support element 11) and configured to move an outer portion of the eye to define a first pathway through which the distal end portion of the housing can be disposed [0055 – device 10 is…provided with a projection 17, which upon placement of the device on the eyeball, first makes contact with the conjunctiva and moves it a small distance].
Given the teachings of Goncalves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Touchard in view of Behar-Cohen with a contact member coupled to the distal end portion of the housing, since doing so would effectively reduce the risk of intraocular inflammations significantly [0056]. 
Regarding claim 84, Touchard in view of Behar-Cohen discloses the apparatus of claim 1, but fails to disclose further comprising a contact member movably coupled to the distal end portion of the housing, the contact member configured to move an outer portion of the eye to define a first pathway through which the distal end portion of the housing can be disposed.
However, Goncalves teaches a device (device 10) for introcular administration of a substance comprising a contact member (projection 17) coupled to the distal end portion of the housing (Fig. 8; support element 11) and configured to move an outer portion of the eye to define a first pathway through which the distal end portion of the housing can be disposed [0055 – device 10 is…provided with a projection 17, which upon placement of the device on the eyeball, first makes contact with the conjunctiva and moves it a small distance].
Given the teachings of Goncalves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Touchard in view of Behar-Cohen with a contact member coupled to the distal end portion of the housing, since doing so would effectively reduce the risk of intraocular inflammations significantly [0056]. 


Alternatively, claims 78, 84-86 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Friden, Ramdas and further in view of Goncalves (US 2010/0318034).
Regarding claim 78, Roy in view of Friden and Ramdas teaches the apparatus of claim 1, where Roy further teaches the electrode (15, 16) being configured to produce the charge sufficient to convey the medicament from the reservoir to the targeted region through a second pathway below the first pathway and the outer portion of the eye [0079 – the first electrode 15 delivers the first current density D1 to the active substance that penetrates into the sclera; 0081 – the second electrode 16 delivers the second current density D2 to the active substance that penetrates into the cornea; electrodes produce a charge that causes charged active substances to enter eye tissue; therefore, the electrodes are capable of producing a charge that is sufficient to cause medicament to reach a target region in the eye via a second pathway below the outer portion of the eye], but fails to disclose further comprising: a contact member coupled to the distal end portion of the housing and configured to move an outer portion of the eye to define a first pathway through which the distal end portion of the housing can be disposed.
However, Goncalves teaches a device (device 10) for introcular administration of a substance comprising a contact member (projection 17) coupled to the distal end portion of the housing (Fig. 8; support element 11) and configured to move an outer portion of the eye to define a first pathway through which the distal end portion of the housing can be disposed [0055 – device 10 is…provided with a projection 17, which upon placement of the device on the eyeball, first makes contact with the conjunctiva and moves it a small distance].
Given the teachings of Goncalves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Roy in view of Friden and Ramdas with a contact member coupled to the distal end portion of the housing, since doing so would effectively reduce the risk of intraocular inflammations significantly [0056]. 
Regarding claim 84, Roy in view of Friden and Ramdas discloses the apparatus of claim 1, but fails to disclose further comprising a contact member movably coupled to the distal end portion of the housing, the contact member configured to move an outer portion of the eye to define a first pathway through which the distal end portion of the housing can be disposed.
However, Goncalves teaches a device (device 10) for introcular administration of a substance comprising a contact member (projection 17) coupled to the distal end portion of the housing (Fig. 8; support element 11) and configured to move an outer portion of the eye to define a first pathway through which the distal end portion of the housing can be disposed [0055 – device 10 is…provided with a projection 17, which upon placement of the device on the eyeball, first makes contact with the conjunctiva and moves it a small distance].
Given the teachings of Goncalves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Roy in view of Friden and Ramdas with a contact member coupled to the distal end portion of the housing, since doing so would effectively reduce the risk of intraocular inflammations significantly [0056]. 
Regarding claim 85, Roy in view of Friden, Ramdas and Goncalves discloses the apparatus of claim 100, wherein Goncalves further discloses wherein the contact member (17) is movably coupled to the housing (11) between a first position in which the contact member is configured to initiate contact with the outer portion of the eye and a second position in which the contact member has moved the outer portion of the eye to define the pathway [0055 – upon placement of the device on the eyeball (first position), first makes contact with the conjunctiva and moves it a small distance (second position)].
Regarding claim 86, Roy in view of Friden, Ramdas and Goncalves discloses the apparatus of claim 100, wherein Goncalves further discloses wherein the contact member (17) includes at least one of a sharp edge or blade (rounded end 17a) configured to at least one of cut or move the outer portion of the eye to define the pathway [0055-0056]. 
Regarding claim 100, Roy in view of Friden and Ramdas discloses the apparatus of claim 5, but fails to disclose further comprising: a contact member coupled to the housing, the contact member configured to move an outer portion of the eye to define a pathway through which the distal end portion of the housing is disposed.
However, Goncalves teaches a device (device 10) for introcular administration of a substance comprising a contact member (projection 17) coupled to the housing (Fig. 8; support element 11) and configured to move an outer portion of the eye to define a  pathway through which the distal end portion of the housing is disposed [0055 – device 10 is…provided with a projection 17, which upon placement of the device on the eyeball, first makes contact with the conjunctiva and moves it a small distance].
Given the teachings of Goncalves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Roy in view of Friden and Ramdas with a contact member coupled to the housing, since doing so would effectively reduce the risk of intraocular inflammations significantly [0056]. 



Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Friden, Ramdas and further in view of Roy (USPN 8,099,162), hereinafter Roy ‘162.
Regarding claim 80, Roy in view of Friden and Ramdas discloses the apparatus of claim 1, and wherein reservoir of the apparatus of Roy in view of Friden and Ramdas is capable of containing the medicament, wherein the medicament is encapsulated in a carrier that is disposed within the reservoir, the carrier having an ionic charge. 
It is noted that the medicament is not being explicitly claimed, but is rather being claimed as part of functional language.
However, for the sake of compact prosecution, Roy ‘162 teaches a medicament for use with an ocular iontophoresis device, wherein the medicament is encapsulated in a carrier that is disposed within the reservoir, the carrier having an ionic charge (col. 5, lines 14-20 – active substances 30 are ionizable by themselves or are in a form that facilitates their ionization…it is possible to bond active substances to additives presenting terminating ions, such as…liposomes (active substance is then contained in the aqueous core); active substance is encapsulated in liposome).
Given the teachings of Roy ‘162, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the reservoir of the apparatus of Roy in view of Friden and Ramdas to be configured to contain a medicament encapsulated in a carrier that is disposed within the reservoir, the carrier having an ionic charge, since doing so would effectively improve active substance ionization for delivery of non-ionic or weakly ionic medicaments (col. 5, lines 14-20).


Claims 81 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Friden, Ramdas and further in view of Phipps (USPN 5,057,072).
Regarding claim 81, Roy in view of Friden and Ramdas discloses the apparatus of claim 1, but fails to disclose wherein an inner wall of the reservoir has an ionic charge that is opposite the ionic charge of the medicament.
However, Phipps teaches an iontophoresis device (Fig. 1) having a reservoir (reservoir 18), wherein an inner wall (material 16) of the reservoir (18) has an ionic charge that is opposite the ionic charge of the medicament (col. 3, lines 45-49 – material 16…is permeable to ions having a charge opposite that of the drug in reservoir 18).
Given the teachings of Phipps, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the inner wall of the reservoir of Roy in view of Friden and Ramdas to have an ionic charge that is opposite the ionic charge of the medicament, since doing so would effectively prevent interactions of the ionic drug and the current distribution member during storage to extend shelf life and make possible combinations of drugs and current distribution members which might not otherwise provide appropriate shelf life (col. 4, lines 2-7).
Regarding claim 89, Roy in view of Friden and Ramdas discloses the apparatus of claim 5, but fails to disclose wherein an inner wall of the reservoir has an ionic charge that is opposite the ionic charge of the medicament.
However, Phipps teaches an iontophoresis device (Fig. 1) having a reservoir (reservoir 18), wherein an inner wall (material 16) of the reservoir (18) has an ionic charge that is opposite the ionic charge of the medicament (col. 3, lines 45-49 – material 16…is permeable to ions having a charge opposite that of the drug in reservoir 18).
Given the teachings of Phipps, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the inner wall of the reservoir of Roy in view of Friden and Ramdas to have an ionic charge that is opposite the ionic charge of the medicament, since doing so would effectively prevent interactions of the ionic drug and the current distribution member during storage to extend shelf life and make possible combinations of drugs and current distribution members which might not otherwise provide appropriate shelf life (col. 4, lines 2-7).



Claims 83 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Friden, Ramdas and further in view of Joshi (US 2003/0088204).
Regarding claim 83, Roy in view of Friden and Ramdas discloses the apparatus of claim 1, and wherein Roy further discloses wherein the distal end portion (14 + 23 + 23) of the housing (11) defines a channel in fluid communication with the reservoir (22), inner walls of the channel define an opening [0115 – grid 35 arranged within the second chamber 22; a grid naturally has channels within such as openings through its thickness that allow medicament to flow through to the outer surface of the eye], but fails to disclose the apparatus further comprising: a membrane covering the opening and having an ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, the electrode configured to produce the ionic charge of the membrane.
However, Joshi teaches an apparatus for iontophoretic drug delivery (Fig. 3) further comprising: a membrane (semipermeable membrane 64, semipermeable membrane 72) covering the opening [0049 – semipermeable membranes 64, 72 are configured to prevent the passive release of drug or other beneficial agent 58 from reservoirs 60, 62; therefore, the membranes are covering the opening of reservoirs 60, 62 to prevent passive release of the drug) and having an ionic charge [0053 –semipermeable membranes 64, 72 may be configured as a cationic or an anionic exchange membrane] such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough [0053 – a drug or other beneficial agent 58 which is positively charged will be retained by a cation exchange membrane], and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough [0053 – When a current is applied to the cation exchange membrane through electrodes 48, 50, the membrane loses or reverses its charge to allow the charged drug or other beneficial agent 58 to pass therethrough], the electrode (electrodes 48, 50) configured to produce the ionic charge of the membrane [0053 – a current is applied to the cation exchange membrane through electrodes 48, 50].
Given the teachings of Joshi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Roy in view of Friden and Ramdas to include a membrane covering the opening and having an ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, and the electrode is configured to produce the ionic charge of the membrane, since doing so would effectively prevent the passive release of drug from the reservoirs when the electrotransport apparatus is not in operation and to control the rate of drug diffusion through and into the tissues of a subject [0049].
Regarding claim 90, Roy in view of Friden and Ramdas discloses the apparatus of claim 5, and wherein Roy further discloses wherein the distal end portion (14 + 23 + 23) of the housing (11) defines a channel in fluid communication with the reservoir (22), inner walls of the channel define an opening through which the medicament can be conveyed to the targeted region [0115 – grid 35 arranged within the second chamber 22; a grid naturally has channels within such as openings through its thickness that allow medicament to flow through to the outer surface of the eye], but fails to disclose the apparatus further comprising: a membrane covering the opening and having an ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, the electrode configured to produce the ionic charge of the membrane.
However, Joshi teaches an apparatus for iontophoretic drug delivery (Fig. 3) further comprising: a membrane (semipermeable membrane 64, semipermeable membrane 72) covering the opening [0049 – semipermeable membranes 64, 72 are configured to prevent the passive release of drug or other beneficial agent 58 from reservoirs 60, 62; therefore, the membranes are covering the opening of reservoirs 60, 62 to prevent passive release of the drug) and having an ionic charge [0053 –semipermeable membranes 64, 72 may be configured as a cationic or an anionic exchange membrane] such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough [0053 – a drug or other beneficial agent 58 which is positively charged will be retained by a cation exchange membrane], and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough [0053 – When a current is applied to the cation exchange membrane through electrodes 48, 50, the membrane loses or reverses its charge to allow the charged drug or other beneficial agent 58 to pass therethrough], the electrode (electrodes 48, 50) configured to produce the ionic charge of the membrane [0053 – a current is applied to the cation exchange membrane through electrodes 48, 50].
Given the teachings of Joshi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Roy in view of Friden and Ramdas to include a membrane covering the opening and having an ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, and the electrode is configured to produce the ionic charge of the membrane, since doing so would effectively prevent the passive release of drug from the reservoirs when the electrotransport apparatus is not in operation and to control the rate of drug diffusion through and into the tissues of a subject [0049].




Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Friden, Ramdas and further in view of Higuchi, et al. (US 2007/0093742), hereinafter Higuchi.
Regarding claim 88, Roy in view of Friden and Ramdas disclose the apparatus of claim 5, wherein Roy further discloses wherein the controller (17, 18) is configured to send a signal to the electrode to convey the medicament to a medicament delivery depth [0079 – the first electrode 15 delivers the first current density D1 to the active substance that penetrates into the sclera; 0081 – the second electrode 16 delivers the second current density D2 to the active substance that penetrates into the cornea; 0084 – first electrode 15 is…controlled by a first current generator 17; 0087 – second electrode 16 is…controlled by a second current generator 18], but fails to disclose wherein the medicament delivery depth is within a predetermined range between about 900 um and about 1100 um.
However, Higuchi teaches an intraocular iontophoretic device wherein the medicament delivery depth is within a predetermined range [0056 – the anode and cathode may be spaced at an inter-electrode distance which controls the depth and extend of penetration of the active agent within the eye…by altering the physical locations of each of the electrode assemblies, and thus the inter-electrode distance between them, the active agent can be delivered to particular regions of the eye at specific depths; since the inter-electrode distance has a predetermined range of acceptable distances, so too would the depth of penetration have a predetermined range].
Given the teachings of Higuchi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the controller of the apparatus of Roy in view of Friden and Ramdas to send a signal to the electrode to deliver the medicament to a medicament delivery depth within a predetermined range, since doing so would effectively allow for delivery of an active agent to particular regions of the eye at specific depths [0056]. 


Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Ramdas and further in view of Girijavallabhan, et al. (US 2010/0152646), hereinafter Girijavallabhan. 
Regarding claim 91, Roy in view of Ramdas discloses the apparatus of claim 6, wherein Roy further discloses the electrode (15, 16) configured to produce the charge sufficient to convey the medicament from the reservoir to the targeted region through a second pathway below the outer portion of the eye [0079 – the first electrode 15 delivers the first current density D1 to the active substance that penetrates into the sclera; 0081 – the second electrode 16 delivers the second current density D2 to the active substance that penetrates into the cornea; electrodes produce a charge that causes charged active substances to enter eye tissue; therefore, the electrodes are capable of producing a charge that is sufficient to cause medicament to reach a target region in the eye via a second pathway below the outer portion of the eye], but fails to disclose further comprising:
a contact member coupled to the distal end portion of the housing and configured to cut an outer portion of the eye to define a first pathway through which the distal end portion of the housing can be disposed, the electrode configured to produce the charge sufficient to convey the medicament from the reservoir to the targeting targeted region through a second pathway below the outer portion of the eye.
	However, Girijavallabhan teaches an ophthalmic injection device comprising a contact member (cutting member 32) coupled to the distal end portion of the housing (housing 10) and configured to cut an outer portion of the eye to define a first pathway through which the distal end portion of the housing can be disposed [0092 – the cutting member 32 incises the conjunctival layer on the sclera].
	Given the teachings of Girijavallabhan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Roy in view of Ramdas to comprise a contact member coupled to the distal end portion of the housing and configured to cut an outer portion of the eye to define a first pathway through which the distal end portion of the housing can be disposed, since doing so would effectively minimize bacterial contamination of the incision site [0102].

Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Ramdas and further in view of Roy (USPN 8,099,162), hereinafter Roy ‘162.
Regarding claim 92, Roy in view of Ramdas discloses the apparatus of claim 6, and wherein reservoir of the apparatus of Roy in view of Ramdas is capable of containing the medicament, wherein the medicament is encapsulated in a carrier that is disposed within the reservoir, the carrier having an ionic charge. 
It is noted that the medicament is not being explicitly claimed, but is rather being claimed as part of functional language.
However, for the sake of compact prosecution, Roy ‘162 teaches a medicament for use with an ocular iontophoresis device, wherein the medicament is encapsulated in a carrier that is disposed within the reservoir, the carrier having an ionic charge (col. 5, lines 14-20 – active substances 30 are ionizable by themselves or are in a form that facilitates their ionization…it is possible to bond active substances to additives presenting terminating ions, such as…liposomes (active substance is then contained in the aqueous core); active substance is encapsulated in liposome).
Given the teachings of Roy ‘162, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the reservoir of the apparatus of Roy in view of Ramdas to be configured to contain a medicament encapsulated in a carrier that is disposed within the reservoir, the carrier having an ionic charge, since doing so would effectively improve active substance ionization for delivery of non-ionic or weakly ionic medicaments (col. 5, lines 14-20).


Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Ramdas and further in view of Joshi (US 2003/0088204).
Regarding claim 93, Roy in view of Ramdas discloses the apparatus of claim 6, and wherein Roy further discloses wherein the distal end portion (14 + 23 + 23) of the housing (11) defines a channel in fluid communication with the reservoir (22), inner walls of the channel define an opening through which the medicament can be conveyed to the targeted region [0115 – grid 35 arranged within the second chamber 22; a grid naturally has channels within such as openings through its thickness that allow medicament to flow through to the outer surface of the eye], but fails to disclose the apparatus further comprising: a membrane covering the opening and having an ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, the electrode configured to produce the ionic charge of the membrane.
However, Joshi teaches an apparatus for iontophoretic drug delivery (Fig. 3) further comprising: a membrane (semipermeable membrane 64, semipermeable membrane 72) covering the opening [0049 – semipermeable membranes 64, 72 are configured to prevent the passive release of drug or other beneficial agent 58 from reservoirs 60, 62; therefore, the membranes are covering the opening of reservoirs 60, 62 to prevent passive release of the drug) and having an ionic charge [0053 –semipermeable membranes 64, 72 may be configured as a cationic or an anionic exchange membrane] such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough [0053 – a drug or other beneficial agent 58 which is positively charged will be retained by a cation exchange membrane], and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough [0053 – When a current is applied to the cation exchange membrane through electrodes 48, 50, the membrane loses or reverses its charge to allow the charged drug or other beneficial agent 58 to pass therethrough], the electrode (electrodes 48, 50) configured to produce the ionic charge of the membrane [0053 – a current is applied to the cation exchange membrane through electrodes 48, 50].
Given the teachings of Joshi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Roy in view of Ramdas to include a membrane covering the opening and having an ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, and the electrode is configured to produce the ionic charge of the membrane, since doing so would effectively prevent the passive release of drug from the reservoirs when the electrotransport apparatus is not in operation and to control the rate of drug diffusion through and into the tissues of a subject [0049].


Claims 94-96 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Joshi (US 2003/0088204).
Regarding claim 94, Roy discloses an apparatus (ocular iontophoresis device 10), comprising:
a housing (wall 11) having a distal end portion (Fig. 3; circular distal end 14 + circular distal end 23 + disk-shaped grid 35) configured to contact a surface (ocular surface 101) of an eye (Fig. 3), the housing defining a reservoir (first chamber 21 + second chamber 22) configured to contain a medicament (active substances X1, X2) having an ionic charge [0060-0075 gives a list of different substances having different charges]; and
an electrode (first electrode 15, second electrode 16) operably coupled to the housing (Fig. 3), the electrode configured to produce a charge sufficient to convey the medicament from the reservoir to a delivery depth within a predetermined range in the eye [0079 – the first electrode 15 delivers the first current density D1 to the active substance that penetrates into the sclera; 0081 – the second electrode 16 delivers the second current density D2 to the active substance that penetrates into the cornea; electrodes produce a charge that causes charged active substances to enter eye tissue; therefore, the electrodes are capable of producing a charge that is sufficient to cause medicament to reach a delivery depth within a predetermined range in the eye], the 
delivery depth dependent on an intensity (first constant current intensity I1, second constant current intensity I2) of the charge [0084, 0087 – electrodes are producing a charge with current intensity],
wherein the distal end portion (14 + 23 + 23) of the housing (11) defines a channel in fluid communication with the reservoir (22), inner walls of the channel define an opening through which the medicament can be conveyed to the targeted region [0115 – grid 35 arranged within the second chamber 22; a grid naturally has channels within such as openings through its thickness that allow medicament to flow through to the outer surface of the eye].
Roy fails to disclose the apparatus further comprising: a membrane covering the opening and having an ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, the electrode configured to produce the ionic charge of the membrane.
However, Joshi teaches an apparatus for iontophoretic drug delivery (Fig. 3) further comprising: a membrane (semipermeable membrane 64, semipermeable membrane 72) covering the opening [0049 – semipermeable membranes 64, 72 are configured to prevent the passive release of drug or other beneficial agent 58 from reservoirs 60, 62; therefore, the membranes are covering the opening of reservoirs 60, 62 to prevent passive release of the drug) and having an ionic charge [0053 –semipermeable membranes 64, 72 may be configured as a cationic or an anionic exchange membrane] such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough [0053 – a drug or other beneficial agent 58 which is positively charged will be retained by a cation exchange membrane], and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough [0053 – When a current is applied to the cation exchange membrane through electrodes 48, 50, the membrane loses or reverses its charge to allow the charged drug or other beneficial agent 58 to pass therethrough], the electrode (electrodes 48, 50) configured to produce the ionic charge of the membrane [0053 – a current is applied to the cation exchange membrane through electrodes 48, 50].
Given the teachings of Joshi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Roy to include a membrane covering the opening and having an ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, and the electrode is configured to produce the ionic charge of the membrane, since doing so would effectively prevent the passive release of drug from the reservoirs when the electrotransport apparatus is not in operation and to control the rate of drug diffusion through and into the tissues of a subject [0049].
Regarding claim 95, Roy discloses an apparatus (ocular iontophoresis device 10), comprising:
a housing (wall 11) having a distal end portion (Fig. 3; circular distal end 14 + circular distal end 23 + disk-shaped grid 35) configured to contact a surface (ocular surface 101) of an eye (Fig. 3), the housing defining a reservoir (first chamber 21 + second chamber 22) configured to contain a medicament (active substances X1, X2) having an ionic charge [0060-0075 gives a list of different substances having different charges]; and
an electrode (first electrode 15, second electrode 16) coupled to the housing (Fig. 3), the electrode configured to produce a charge sufficient to convey the medicament from the reservoir to a delivery depth within a predetermined range in the eye through the pathway below an outer portion of the eye [0079 – the first electrode 15 delivers the first current density D1 to the active substance that penetrates into the sclera; 0081 – the second electrode 16 delivers the second current density D2 to the active substance that penetrates into the cornea; electrodes produce a charge that causes charged active substances to enter eye tissue; therefore, the electrodes are capable of producing a charge that is sufficient to cause medicament to reach a delivery depth within a predetermined range in the eye], the delivery depth dependent on an 
intensity (first constant current intensity I1, second constant current intensity I2) of the 
charge [0084, 0087 – electrodes are producing a charge with current intensity], 
wherein the distal end portion (14 + 23 + 23) of the housing (11) defines a channel in fluid communication with the reservoir (22), inner walls of the channel define an opening through which the medicament can be conveyed to the targeted region [0115 – grid 35 arranged within the second chamber 22; a grid naturally has channels within such as openings through its thickness that allow medicament to flow through to the outer surface of the eye].
Roy fails to disclose the apparatus further comprising: a membrane covering the opening and having an ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, the electrode configured to produce the ionic charge of the membrane.
However, Joshi teaches an apparatus for iontophoretic drug delivery (Fig. 3) further comprising: a membrane (semipermeable membrane 64, semipermeable membrane 72) covering the opening [0049 – semipermeable membranes 64, 72 are configured to prevent the passive release of drug or other beneficial agent 58 from reservoirs 60, 62; therefore, the membranes are covering the opening of reservoirs 60, 62 to prevent passive release of the drug) and having an ionic charge [0053 –semipermeable membranes 64, 72 may be configured as a cationic or an anionic exchange membrane] such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough [0053 – a drug or other beneficial agent 58 which is positively charged will be retained by a cation exchange membrane], and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough [0053 – When a current is applied to the cation exchange membrane through electrodes 48, 50, the membrane loses or reverses its charge to allow the charged drug or other beneficial agent 58 to pass therethrough], the electrode (electrodes 48, 50) configured to produce the ionic charge of the membrane [0053 – a current is applied to the cation exchange membrane through electrodes 48, 50].
Given the teachings of Joshi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Roy to include a membrane covering the opening and having an ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, and the electrode is configured to produce the ionic charge of the membrane, since doing so would effectively prevent the passive release of drug from the reservoirs when the electrotransport apparatus is not in operation and to control the rate of drug diffusion through and into the tissues of a subject [0049].
Regarding claim 96, Roy discloses an apparatus (ocular iontophoresis device 10), comprising:
a housing (wall 11) having a distal end portion (Fig. 3; circular distal end 14 + circular distal end 23 + disk-shaped grid 35) configured to contact a surface (ocular surface 101) of an eye (Fig. 3), the housing defining a reservoir (first chamber 21 + second chamber 22) configured to contain a medicament (active substances X1, X2) having an ionic charge [0060-0075 gives a list of different substances having different charges]; and
an electrode (first electrode 15, second electrode 16) coupled to the housing (Fig. 3), the electrode configured to produce a charge sufficient to convey the medicament from the reservoir to a delivery depth within a predetermined range in the eye [0079 – the first electrode 15 delivers the first current density D1 to the active substance that penetrates into the sclera; 0081 – the second electrode 16 delivers the second current density D2 to the active substance that penetrates into the cornea; electrodes produce a charge that causes charged active substances to enter eye tissue; therefore, the electrodes are capable of producing a charge that is sufficient to cause medicament to reach a delivery depth within a predetermined range in the eye], the 
delivery depth dependent on an intensity (first constant current intensity I1, second constant current intensity I2) of the charge [0084, 0087 – electrodes are producing a charge with current intensity]; and 
a controller (first current generator 17, second current generator 18) configured to adjust the charge to convey the medicament to a medicament delivery depth within a predetermined range [0079 – the first electrode 15 delivers the first current density D1 to the active substance that penetrates into the sclera; 0081 – the second electrode 16 delivers the second current density D2 to the active substance that penetrates into the cornea; 0084 – first electrode 15 is…controlled by a first current generator 17; 0087 – second electrode 16 is…controlled by a second current generator 18]; and
wherein the distal end portion (14 + 23 + 23) of the housing (11) defines a channel in fluid communication with the reservoir (22), inner walls of the channel define an opening through which the medicament can be conveyed to the targeted region [0115 – grid 35 arranged within the second chamber 22; a grid naturally has channels within such as openings through its thickness that allow medicament to flow through to the outer surface of the eye].
Roy fails to disclose the apparatus further comprising: a membrane covering the opening and having an ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, the electrode configured to produce the ionic charge of the membrane.
However, Joshi teaches an apparatus for iontophoretic drug delivery (Fig. 3) further comprising: a membrane (semipermeable membrane 64, semipermeable membrane 72) covering the opening [0049 – semipermeable membranes 64, 72 are configured to prevent the passive release of drug or other beneficial agent 58 from reservoirs 60, 62; therefore, the membranes are covering the opening of reservoirs 60, 62 to prevent passive release of the drug) and having an ionic charge [0053 –semipermeable membranes 64, 72 may be configured as a cationic or an anionic exchange membrane] such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough [0053 – a drug or other beneficial agent 58 which is positively charged will be retained by a cation exchange membrane], and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough [0053 – When a current is applied to the cation exchange membrane through electrodes 48, 50, the membrane loses or reverses its charge to allow the charged drug or other beneficial agent 58 to pass therethrough], the electrode (electrodes 48, 50) configured to produce the ionic charge of the membrane [0053 – a current is applied to the cation exchange membrane through electrodes 48, 50].
Given the teachings of Joshi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Roy to include a membrane covering the opening and having an ionic charge such that when the ionic charge of the membrane is similar to the ionic charge of the medicament, the membrane limits the medicament from passing therethrough, and when the ionic charge of the membrane is different from the ionic charge of the medicament, the medicament can pass therethrough, and the electrode is configured to produce the ionic charge of the membrane, since doing so would effectively prevent the passive release of drug from the reservoirs when the electrotransport apparatus is not in operation and to control the rate of drug diffusion through and into the tissues of a subject [0049].


Claim 97 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Ramdas and further in view of Friden (US 2009/0082713).
Regarding claim 97, Roy in view of Ramdas discloses the apparatus of claim 6, but fails to disclose further comprising:
a puncture member fluidically coupled to the reservoir and configured to deliver the medicament to the delivery depth within the predetermined range in the eye.
However, Friden teaches a method of transdermally administering a substance to a patient comprising microporating the surface of a patient while concurrently iontophoretically administering the substance by using a puncture member [0011 – one or more microneedles] fluidically coupled to the reservoir and configured to deliver the medicament [0029-0030] to the delivery depth within the predetermined range [0026 – length…of microneedle…can vary depending on the location of the targeted treatment site] in the eye [0024].
Given the teachings of Friden, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Roy in view of Ramdas with a puncture member fluidically coupled to the reservoir and configured to deliver the medicament to the delivery depth within the predetermined range in the eye, since doing so would effectively improve transdermal delivery of a substance into the patient [0007].


Claims 102-104 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Joshi and further in view of Friden (US 2009/0082713).
Regarding claim 102, Roy in view of Joshi discloses the apparatus of claim 94, but fails to disclose further comprising:
a puncture member defining a pathway, the puncture member fluidically coupleable to the reservoir and configured to deliver the medicament to the targeted region within the eye. 
However, Friden teaches a method of transdermally administering a substance to a patient comprising microporating the surface of a patient while concurrently iontophoretically administering the substance by using a puncture member [0011 – one or more microneedles] fluidically coupled to the reservoir and configured to deliver the medicament [0029-0030] to the targeted region within the eye [0026 – length…of microneedle…can vary depending on the location of the targeted treatment site] in the eye [0024].
Given the teachings of Friden, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Roy in view of Ramdas with a puncture member fluidically coupled to the reservoir and configured to deliver the medicament to the targeted region within the eye, since doing so would effectively improve transdermal delivery of a substance into the patient [0007].
Regarding claim 103, Roy in view of Joshi discloses the apparatus of claim 95, but fails to disclose further comprising:
a puncture member defining a pathway, the puncture member fluidically coupleable to the reservoir and configured to deliver the medicament to the targeted region within the eye. 
However, Friden teaches a method of transdermally administering a substance to a patient comprising microporating the surface of a patient while concurrently iontophoretically administering the substance by using a puncture member [0011 – one or more microneedles] fluidically coupled to the reservoir and configured to deliver the medicament [0029-0030] to the targeted region within the eye [0026 – length…of microneedle…can vary depending on the location of the targeted treatment site] in the eye [0024].
Given the teachings of Friden, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Roy in view of Ramdas with a puncture member fluidically coupled to the reservoir and configured to deliver the medicament to the targeted region within the eye, since doing so would effectively improve transdermal delivery of a substance into the patient [0007].
Regarding claim 104, Roy in view of Joshi discloses the apparatus of claim 96, but fails to disclose further comprising:
a puncture member defining a pathway, the puncture member fluidically coupleable to the reservoir and configured to deliver the medicament to the targeted region within the eye. 
However, Friden teaches a method of transdermally administering a substance to a patient comprising microporating the surface of a patient while concurrently iontophoretically administering the substance by using a puncture member [0011 – one or more microneedles] fluidically coupled to the reservoir and configured to deliver the medicament [0029-0030] to the targeted region within the eye [0026 – length…of microneedle…can vary depending on the location of the targeted treatment site] in the eye [0024].
Given the teachings of Friden, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Roy in view of Ramdas with a puncture member fluidically coupled to the reservoir and configured to deliver the medicament to the targeted region within the eye, since doing so would effectively improve transdermal delivery of a substance into the patient [0007].


Claim 105 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Ramdas and further in view of Higuchi, et al. (US 2008/0027371), hereinafter Higuchi ‘371.
Regarding claim 105, Roy in view of Ramdas discloses the apparatus of claim 6, but fails to disclose wherein the predetermined range in the eye includes the 
suprachoroidal space of the eye.
However, Higuchi ‘371 teaches an ocular drug delivery device wherein an active agent is delivered to a predetermined range in the eye that includes the suprachoroidal space of the eye [0049 – injection of an active agent through a needle 14 into an eye 16…any delivery location between the conjunctiva and choroid would be considered to be within the scope of the present invention…the delivery site may be in the suprachoroidal space between the choroid and the sclera].
Given the teachings of Higuchi ‘371, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Roy in view of Ramdas to include the suprachoroidal space of the eye within the predetermined range in the eye, since doing so would effectively achieve improved therapeutic effects when the active agents are delivered to specific ocular locations [0047]. 

Claim 106 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Joshi and further in view of Higuchi, et al. (US 2008/0027371), hereinafter Higuchi ‘371.
Regarding claim 106, Roy in view of Joshi discloses the apparatus of claim 94, but fails to disclose wherein the predetermined range in the eye includes the suprachoroidal space of the eye.
However, Higuchi ‘371 teaches an ocular drug delivery device wherein an active agent is delivered to a predetermined range in the eye that includes the suprachoroidal space of the eye [0049 – injection of an active agent through a needle 14 into an eye 16…any delivery location between the conjunctiva and choroid would be considered to be within the scope of the present invention…the delivery site may be in the suprachoroidal space between the choroid and the sclera].
Given the teachings of Higuchi ‘371, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Roy in view of Ramdas to include the suprachoroidal space of the eye within the predetermined range in the eye, since doing so would effectively achieve improved therapeutic effects when the active agents are delivered to specific ocular locations [0047]. 


Claims 107 and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Joshi and further in view of Prausnitz, et al. (USPN 8,197,435), hereinafter Prausnitz.
Regarding claim 107, Roy in view of Joshi discloses the apparatus of claim 95, but fails to disclose wherein the predetermined range in the eye includes the subretinal space of the eye.
However, Prausnitz teaches a microneedle infusion device for ophthalmic therapy wherein drug formulations are delivered to a predetermined range in the eye including the subretinal space of the eye (col. 4, lines 62–67 – microneedles can be used to target delivery to specific tissues or regions within the eye…the methods may be designed for drug delivery specifically to…the subretinal space).
Given the teachings of Prausnitz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Roy in view of Joshi to include the subretinal space of the eye within the predetermined range in the eye, since doing so would effectively treat, diagnose or prevent ocular diseases (col. 4, lines 41-43).
Regarding claim 108, Roy in view of Joshi discloses the apparatus of claim 96, but fails to disclose wherein the predetermined range in the eye includes the subretinal space of the eye.
However, Prausnitz teaches a microneedle infusion device for ophthalmic therapy wherein drug formulations are delivered to a predetermined range in the eye including the subretinal space of the eye (col. 4, lines 62–67 – microneedles can be used to target delivery to specific tissues or regions within the eye…the methods may be designed for drug delivery specifically to…the subretinal space).
Given the teachings of Prausnitz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Roy in view of Joshi to include the subretinal space of the eye within the predetermined range in the eye, since doing so would effectively treat, diagnose or prevent ocular diseases (col. 4, lines 41-43).

Response to Arguments
Applicant’s arguments, filed October 22, 2021, have been fully considered and are persuasive in that the prior art, as applied, does not disclose the invention as currently presented in claims 1 and 5 (Remarks, pgs. 14-16).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Roy in view of Friden and Ramdas. 
Regarding claims 6 and 94-96, Applicant asserts that the prior art of Roy in view of Higuchi and Ramdas does not disclose the amended claim as agreed upon in the interview (Remarks, pgs. 15-16). However, it is noted that the limitations agreed upon in the interview refers to a needle delivering medication and then using the electrodes to push away the medicament delivered by the needle to a desired depth or location (Examiner Interview Summary 10/12/2021). In light of the amendments made to claims 6 and 94-96, a new ground of rejection is made over Roy in view of Ramdas for claim 6 and a new ground of rejection is made over Roy in view Joshi for claims 94-96. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662. The examiner can normally be reached Monday, Tuesday and Thursday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WL/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783